20-12094-mew   Doc 12-2   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 2
                                   Pg 1 of 4




                     EXHIBIT 2
FILED: MONROE COUNTY CLERK 05/19/2020 04:54 PM                                                   INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 13             Doc 12-2        Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF:2 05/19/2020
                                                        Pg 2 of 4



                                                              At an IAS Special Term of the Supreme
                                                              Court of the State of New York, held in and
                                                              for the County of Monroe, at the Monroe
                                                              County Hall of Justice located at 99
                                                              Exchange Blvd. #545, Rochester, New York
                                                              14613, on the ___ day of May, 2020.

         Present: Hon. J. Scott Odorisi, J.S.C.

         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF MONROE: COMMERCIAL DIVISION


           POSADAS DE PUERTO RICO
           ASSOCIATES, L.L.C.,                               Index No. E2020003156

                                  Plaintiff,                 Justice: J. Scott Odorisi, J.S.C.

                   v.                                        [PROPOSED]
                                                             ORDER TO SHOW CAUSE WITH
           CONDADO PLAZA ACQUISITION, LLC;                   TEMPORARY RESTRAINING ORDER
           CONDADO PLAZA ACQUISITION
           LAGOON, LLC; and CONDADO PLAZA                    Motion Sequence No. 001
           ACQUISITION OCEAN, LLC,

                                  Defendants.


                  Upon reading and filing the annexed Affidavit of Byron Blount, dated May 19, 2020,

          and the exhibits attached thereto; the Affirmation of Giselle Sedano, dated May 19, 2020, and

          the exhibits attached thereto; the Affirmation of Emergency of Aaron Marks, dated May 19,

          2020; the accompanying Memorandum of Law; and upon all prior pleadings, papers, and

          proceedings on file in this action; and sufficient cause appearing therefor,

                  IT IS HEREBY ORDERED that Defendants Condado Plaza Acquisition, LLC,

          Condado Plaza Acquisition Lagoon, LLC, and Condado Plaza Acquisition Ocean, LLC,

          (collectively, “Defendants”) or their attorneys, appear before this Court at an IAS Special

          Term of this Court, Room ___, at the Courthouse located at the Monroe County Hall of
FILED: MONROE COUNTY CLERK 05/19/2020 04:54 PM                                                INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 13              Doc 12-2    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:2 05/19/2020
                                                     Pg 3 of 4



          Justice, 99 Exchange Boulevard, Rochester, New York 14614 on the           day of ________,

          2020 at           __.m. via Skype for Business, or as soon thereafter as the matter may be

          heard, and then and there show cause

                    WHY an Order should not be entered, pursuant to Section 6300 et. seq. of the New

          York Civil Practice Law and Rules, (a) preliminarily and permanently enjoining and

          restraining Defendants from initiating or continuing to prosecute any action, suit, or

          proceeding arising out of the Agreement of Purchase and Sale by and between Posadas de

          Puerto Rico Associates, L.L.C., as Seller, and Condado Plaza Acquisition LLC, as Buyer,

          dated as of November 2019, or any amendment thereto, or any of the transactions

          contemplated thereby, in any court outside the State of New York, including the lawsuit

          initiated by Defendants and currently pending before the Tribunal of First Instance of Puerto

          Rico, styled Condado Plaza Acquisition, LLC, Condado Plaza Acquisition Lagoon, LLC and

          Condado Plaza Acquisition Ocean, LLC v. Posadas de Puerto Rico Associates, LLC and

          Fidelity National Title Insurance Company, No. SJ2020CV02703 (the “Puerto Rico Action”);

          (b) requiring Defendants to expunge or obtain release of any lis pendens, notice of pendency,

          orden de anotación de demanda, or equivalent issued in or as a result of the Puerto Rico

          Action; (c) requiring Defendants to obtain dismissal of the Puerto Rico Action; and (d) for

          such other and further relief as this Court deems just and proper; and

                    IT IS FURTHER ORDERED that, sufficient reason having been shown therefor,

          pending hearing and determination of this application and the entry of an Order thereon, or

          until further Order of this Court, Defendants are temporarily enjoined and restrained from

          taking any action in the Puerto Rico Action, or in any court other than this Court, to prevent

          Posadas from prosecuting its claims in this Court; and



                                                          2
FILED: MONROE COUNTY CLERK 05/19/2020 04:54 PM                                              INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 13            Doc 12-2    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                             RECEIVEDExhibit
                                                                                      NYSCEF:2 05/19/2020
                                                   Pg 4 of 4



                  IT IS FURTHER ORDERED that service of a copy of this Order to Show Cause,

          together with the papers upon which it is made, the summons and complaint, and Notice of

          Electronic Filing (Mandatory Case), shall be made upon Defendants on or before May __,

          2020 (a) by email to jsmith@tarterkrinsky.com, adougherty@tarterkrinsky.com, and

          roys@platinumcapitalpartners.net, (b) and by registered United States mail, postage prepaid,

          return receipt requested, to Tarter Krinsky & Drogin LLP, 1350 Broadway, New York, New

          York 10018, Attention: James G. Smith, and shall be deemed good and sufficient service

          thereof; and

                 IT IS FURTHER ORDERED that Defendants’ opposition papers, if any, shall be

          filed with the NYSCEF system so as to be received by electronic means by Kirkland & Ellis

          LLP, 601 Lexington Avenue, New York, New York 10022, counsel for Plaintiff, on or before

          June ___, 2020; and

                 IT IS FURTHER ORDERED that reply papers, if any, shall be filed with the

          NYSCEF system so as to be received by electronic means by Tarter Krinsky & Drogin LLP,

          1350 Broadway, New York, New York 10018, on or before June           , 2020.



                                                               ENTER:




                                                                      Hon. J. Scott Odorisi, J.S.C.




                                                        3
